Citation Nr: 0813196	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of 
erysipelas.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and PP


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  He also had service in the Army Reserves.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The veteran testified before the undersigned 
at a hearing in May 2007; a copy of the hearing transcript is 
of record.  

In September 2007, the appellant's claim regarding service 
connection for residuals of erysipelas was referred for a 
medical opinion by an expert of the Veterans Health 
Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 
2002) and as set forth in Veterans Health Administration 
Directive 10-95-040 dated April 17, 1995.  In November 2007, 
the expert medical opinion was received and was referred to 
the appellant for review and the submission of any additional 
evidence or argument.  38 C.F.R. § 20.1304(c) (2007).  

In January 2008, the Board received medical records dated in 
2007 from Dr. A. Feoktistov.  The veteran did not include a 
waiver of initial review of this evidence by the RO.  
However, the Board finds that it can proceed with the 
veteran's case because the records do not include any 
findings or suggestions by this doctor that the veteran has 
residuals of erysipelas.  Accordingly, such records are not 
pertinent so as to warrant a remand under 38 C.F.R. § 
20.1304(c).  

In a December 2007 statement and in conjunction with the 
submission of the aforementioned records from Dr. F, the 
veteran requested a period until the end of January 2008 in 
order to obtain an additional medical report.  In a February 
2008 letter, a period of 60 days was granted for this 
purpose.  No further information was provided.    

The case is thus before the Board for final appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 
 
2. The veteran does not have residuals of erysipelas that 
began during active service or as a consequence of active 
service.


CONCLUSION OF LAW

Residuals of erysipelas were not incurred in, aggravated by, 
or incurred as a consequence of active service, nor may 
arthritis be presumed to have been so incurred. 38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 2004 
letter addressed the veteran's claim for service connection.  
The letter explained the evidence necessary to substantiate a 
claim for service connection.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally the letter advised the 
veteran to submit any evidence in his possession pertinent to 
his claim.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards at that time (this notice was 
provided in March 2006), such notice would only be relevant 
if the benefits sought were being granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence, to include reports from private doctors.  
Although the veteran was not provided with a VA examination 
in relation to his claim, none is necessary since the Board 
procured a VHA opinion by an appropriate specialist.  The 
veteran has not identified any additional evidence pertinent 
to this claim.  

In sum, VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

Factual Background

The veteran's service medical records, to include examination 
reports associated with Army Reserve duty, dated in 1982 and 
1986, do not show treatment for joint symptoms, or a 
diagnosis of a joint condition or erysipelas.  

Records associated with service in the Army Reserve are 
remarkable for treatment for a right elbow and knee injury in 
May 1985.  

Other post-active duty medical reports, from Patrick Donegan, 
M.D., dated between 1974 and 2004, show treatment for joint 
symptoms beginning in about 2000, with diagnoses that 
included degenerative osteoarthritis of the knees, and 
degenerative changes of the lumbar spine.  See also VA 
progress notes, dated between 2004 and 2006; reports from 
Richard R. Renaud, M.D., dated in 2003.  

At the time of the veteran's claim for compensation benefits 
in September 2004, he enclosed medical text that described 
his claimed disability, erysipelas.  In this document, 
erysipelas was defined as a skin infection typically caused 
by a certain streptococcal group.  The skin was the primary 
organ affected; if bacteremia was present, infection could 
spread to other areas such as the joints, bones or heart 
valves.  The prognosis was excellent when treated properly in 
patients with an intact immune system.  Otherwise, residuals 
included chronic edema, scarring or elephantiasis.  Another 
complication was recurrence of infection.   

A letter from Dr. Donegan, dated in February 2005, states 
that the veteran had erysipelas during service in 1968, and 
that he "subsequently developed a transient polyarthritis of 
his shoulders, knees, and hips."  

The veteran presented sworn oral testimony at a personal 
hearing in May 2007.  The veteran stated that during his 
active service, while he was stationed in Germany, he was 
hospitalized for an infection that affected his face.  Every 
bone in his body ached.  The doctors told him that he had 
erysipelas that could affect him in that manner.  After 
service, he was treated by Dr. Donegan 4-5 times per year for 
redness on his skin.  In addition to his skin breaking out, 
his throat also closed up.  He first was treated for those 
symptoms some months after service but the problems continued 
to the present.  Hearing transcript (T.) 3-4.   The veteran 
also described how his left hand, shoulders, fingers and 
knees were affected.  He recalled that doctors had told him 
that eventually arthritis would probably set in because of 
the prior joint involvement.  T. 6.  The veteran's 
representative explained that all of Dr. Donegan's records 
might not be available because he is retired and many records 
were likely destroyed.  T. 8.  

In November 2007, the Chief, Rheumatology Section at a VA 
facility provided a medical opinion following a review of the 
veteran's claims file.  The doctor noted that the veteran 
related a history of having erysipelas in 1968 while in the 
service.  When the physician reports were reviewed, the 
doctor observed that while joint pain was noted, no records 
documented any significantly abnormal physical findings, 
including joint swelling or inflammation.  There was also no 
history or documentation of mucocutaneous features such as 
oral ulcers, conjunctivitis, or rash.  There was only one 
mention of psoriasis.  

The doctor explained that Group A beta hemolytic streptococci 
can cause a "reactive arthritis."  This arthritis was self-
limited and did not cause persistent or recurrent joint 
complaints.  The lack of documentation of having had any 
joint inflammation would argue against a finding that joint 
complaints were related to erysipelas.  The opinion was there 
was no documentation that the veteran had inflammatory joint 
disease.  It was likely that he had osteoarthritis and 
probably bursitis and/or tendonitis in the shoulders.  The 
opinion also was that it was highly unlikely (less than a 50 
percent likelihood) that any of his current or past joint 
complaints are related to erysipelas.          

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain listed, chronic disabilities, including arthritis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Analysis

The veteran's primary contention is that the doctors who 
treated him during his 1968 hospitalization in Germany told 
him that he would have problems later in life, including 
arthritis, due to having had erysipelas.  He contends that 
erysipelas got into his joints, and his face had swollen to 
the point where he could not be recognized.  He maintains 
that problems have continued from that time.  

Clearly, the veteran believes that his current joint problems 
are related to events in the service and that he has 
continued to have residuals from erysipelas.  While the 
veteran is competent to describe symptoms from that incident 
and since that time, there is no evidence of record that he 
possesses other than a layperson's knowledge of medicine.  As 
recognized by the Court, only someone with demonstrated 
medical knowledge greater than that of a layperson can offer 
a competent medical opinion as to the cause of the veteran's 
current disorders.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). Because the veteran 
has not demonstrated the necessary expertise, his opinion as 
to the nexus to service (or not) of his currently-claimed 
disorder as residuals of erysipelas is not competent 
evidence.

Similarly, his recollection of what a doctor had told him 
during service of what residuals would result cannot 
constitute competent medical evidence.  That type of 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

As the Board is prohibited from utilizing its own 
unsubstantiated medical opinions (See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991)), the Board sought a medical 
opinion from a VHA expert regarding whether the veteran has 
residuals of erysipelas.  This opinion is considered to be of 
high probative value by the Board since it was made by a 
pertinent expert in the field at issue.  This expertise can 
be relied on to distinguish between the varieties of symptoms 
of different disorders.  This expert had the veteran's claims 
file for review, and it is clear that this specialist 
reviewed it, given the discussion of all the various pieces 
of evidence prior to rendering a conclusion.  Significantly, 
this expert concluded that it was highly unlikely (less than 
a 50 percent likelihood) that the veteran has residuals of 
erysipelas.          

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In this regard, the Board is award of the opinion by Dr. 
Donegan in which he stated that the veteran had 
"Eirsipalis" [sic] while in the service in 1968 and 
subsequently developed a transient polyarthritis of his 
shoulders, knees, and hips.  This opinion must be considered 
of far lesser probative value than the opinion of the VHA 
expert.  Initially, the Court has expressly declined to adopt 
a "treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  Moreover, there is no 
indication that Dr. Donegan had the ability to review all of 
the veteran's records, including his service medical reports 
and VA records, prior to making any conclusions.  Dr. 
Donegan's opinion is also unclear since it refers to only a 
transient type of arthritis.   Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).   In contrast, the VHA opinion 
is based on a full longitudinal review, complete with 
rationale, by a doctor of appropriate expertise.   

Consequently, when the Board reviews and weighs the 
evidentiary record, it must be concluded that such evidence 
does not support the veteran's claim.  For the reasons 
provided above, the preponderance of evidence is against the 
veteran's claim for service connection for residuals of 
erysipelas. The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).   


ORDER

Service connection for residuals of erysipelas is denied.  
.



		
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals




